DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on May 10, 2021.
 No Claims have been amended.
Claims 6-14 have been cancelled.
No Claims have been added.
Claims 1-5, 15-19 are currently pending.
Response to Arguments
Applicant's arguments filed on May 10, 2021 have been fully considered but they are not persuasive. 
The applicant argues on pages 6-8 of the applicant’s arguments/remarks that Liu fails to disclose  “an aggregation module at the control plane configured to aggregate the plurality of routes and generate a copy of the FIB having the aggregate the plurality of routes; receiving a plurality of routes at the aggregation module from the RIB; downloading the aggregated FIB into the FIB; copying the aggregated FIB with one or more flags representing a processing decision to generate an aggregated FIB copy; storing the aggregated FIB copy at the aggregation module; transmitting the router update to the aggregation module after it updates the RIB; and updating the aggregated FIB copy, via the aggregation module, according to the router update.”
([0007], [0027]-[0032]) Liu discloses an aggregation module at the control plane configured to aggregate the plurality of routes and generate a copy of the FIB having the aggregate the plurality of routes. The slow FIB memory 22 contains a copy of the full forwarding table (FIB) with all prefix entries and next hop information, while the FIB cache memory 24 contains the FIB cache. The slow FIB memory is in the data plane with the faster FIB cache memory so that a cache miss or cache replacement event can be quickly handled.
Liu also discloses  The slow FIB memory 22 contains a copy of the full forwarding table (FIB) with all prefix entries and next hop information, while the FIB cache memory 24 contains the FIB cache. The slow FIB memory is in the data plane with the faster FIB cache memory so that a cache miss or cache replacement event can be quickly handled. the data traffic 30 with incoming packets is received by the FIB cache 24, where it is checked for matching prefixes in the cache. If a matching prefix is found, the packet is directed to the next hop. If a cache miss event (M) occurs (i.e., no matching prefix is found in the cache), then the information is retrieved from the slow FIB memory, and the FIB may be updated (as described below) 40. Similarly if the cache is full, a cache replacement event (O) occurs. The system will either delete or update a FIB cache entry according to different scenarios ([0027]-[0028]). Which is the same function as downloading the aggregated FIB into the FIB; copying the aggregated FIB with one or more flags representing a processing decision to generate an aggregated FIB copy; storing the aggregated FIB copy at the aggregation module.
Liu further discloses a router architecture with the FIB caching system of the present invention comprises a control plane (in the route processor) containing the Routing Information Base (RIB), while the data plane (in the line card) comprises slow FIB memory and faster FIB cache memory. The slow FIB memory contains a copy of the full forwarding table (FIB) with all prefix entries and next hop information, while the FIB cache memory contains the FIB cache. The slow FIB memory is in the data plane with the faster FIB cache memory so that a cache miss or cache replacement event can be quickly handled. The system further comprises a FIB caching updating component that systematically handles cache misses, cache replacement, and routing updates. As a result, the present invention results in a hit ratio higher than 99.95% with only 20K prefixes (or 5.36% of the full FIB) in the cache. RIB updates may generate route announcement (A) and route withdrawal events (B). These changes in routes are propagated initially to the slow FIB memory, and then, if necessary, as an update 40 to the FIB cache ([0006]-[0008], [0026]-[0029]). Which is the same function as receiving a router update at the RIB and updating the RIB according to the router update; transmitting the router update to the aggregation module after it updates the RIB; and updating the aggregated FIB copy, via the aggregation module, according to the router update.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US Application 2015/0117459, hereinafter Liu) in view Goel et al. (US Application 2013/0212296, hereinafter Goel).
Regarding claims 1, 15, Liu discloses a forwarding information base (FIB) aggregation system, and method (Figs. 1-9), comprising:
 a router (Fig. 1) having a control plane (10) with a routing information base (RIB) (12) and a data plane with a forwarding information base (FIB) (Abstract, [0006]-[0016], [0027]-[0032], which recites a router architecture with the FIB caching system of the present invention is shown in FIG. 1.  A control plane 10 (in the route processor) contains the Routing Information Base (RIB) 12, while the data plane 20 (in the line card) comprises slow FIB memory 22 and faster FIB cache memory 24.  The slow FIB memory 22 contains a copy of the full forwarding table (FIB) with all prefix entries and next hop information, while the FIB cache memory 24 contains the FIB cache.  The slow FIB memory is in the data plane with the faster FIB cache memory so that a cache miss or cache replacement event can be quickly handled. );
a plurality of routes movable from the RIB to the FIB(Abstract, [0006]-[0016], [0027]-[0032], which recites RIB updates may generate route announcement (A) and route withdrawal events (B).  These changes in routes are propagated initially to the slow FIB memory, and then, if necessary, as an update 40 to the FIB cache); an 
aggregation module at the control plane configured to aggregate the plurality of routes and generate a copy of the FIB having the aggregate the plurality of routes; and one or more flags associated with the copy of the FIB having the aggregate the plurality of routes(Abstract, [0006]-[0016], [0027]-[0032], which recites a router architecture with the FIB caching system of the present invention is shown in FIG. 1.  A control plane 10 (in the route processor) contains the Routing Information Base (RIB) 12, while the data plane 20 (in the line card) comprises slow FIB memory 22 and faster FIB cache memory 24.  The slow FIB memory 22 contains a copy of the full forwarding table (FIB) with all prefix entries and next hop information, while the FIB cache memory 24 contains the FIB cache.  The slow FIB memory is in the data plane with the faster FIB cache memory so that a cache miss or cache replacement event can be quickly handled. ).  
Liu does not explicitly disclose the control plane configured to run a BGP decision process.
However, Goel teaches disclose the control plane configured to run a BGP decision process ([0037]).

Regarding claim 2, Liu discloses the system of claim 1 as addressed above, except further comprising a route update signal advertised by the BGP decision process.  
However, However, Goel teaches comprising a route update signal advertised by the BGP decision process ([0037]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Goel with the teaching of Liu by using the above features such as the control plane configured to run a BGP decision process as taught by Goel for the purpose of increase performance, reducing hardware costs. 
Regarding claim 3, Liu teaches the system of claim 2, wherein the router updates the RIB when the route update signal is advertised (Abstract, [0006]-[0016], [0027]-[0032]).  
Regarding claim 4, Liu discloses the system of claim 3, wherein the FIB updates the copy of the FIB having the aggregate the plurality of routes when the route update signal is advertised(Abstract, [0006]-[0016], [0027]-[0032]).  
Regarding claim 5, Liu discloses the system of claim 1, further comprising a line card at the data plane, the line card having a memory (Abstract, [0006]-[0016], [0027]-[0032]).  
 Regarding claim 16, Liu discloses the method of claim 15, wherein the router update is one of an addition, a change, and a withdrawal (Abstract, [0006]-[0016], [0027]-[0032]).  
Regarding claim 17, Liu discloses the method of claim 15, further comprising the step of adding a new entry to the FIB as a result of the router update (Abstract, [0006]-[0016], [0027]-[0032]).  
Regarding claim 18, Liu discloses the method of claim 15, further comprising the step of deleting an existing entry in the FIB as a result of the router update (Abstract, [0006]-[0016], [0027]-[0032]).  
Regarding claim 19, Liu discloses the method of claim 15, further comprising the step of changing a value of an existing entry in the FIB as a result of the router update (Abstract, [0006]-[0016], [0027]-[0032]).  
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207.  The examiner can normally be reached on M to T, 8 am to 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DADY CHERY/Primary Examiner, Art Unit 2461